—In an action to recover damages for breach of contract, the defendants Donna Mills and William Low appeal from (1) an order of the Supreme Court, Westchester County (Donovan, J.), entered December 18, 2000, which granted the plaintiffs’ motion for summary judgment on their cause of action to recover damages for breach of contract by those defendants and dismissed their counterclaim, and (2) a judgment of the same court, dated December 22, 2000, in favor of the plaintiffs and against them in the principal sum of $33,800.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
In support of their motion for summary judgment on their cause of action to recover damages for breach of contract, the respondents made a prima facie showing of their entitlement to judgment as a matter of law. In opposition, the appellants set forth only conclusory unsubstantiated allegations (see, Votta *205v Votta Enters., 249 AD2d 536). Accordingly, the appellants failed to raise a triable issue of fact which would warrant denial of the motion (see, Alvarez v Prospect Hosp., 68 NY2d 320). Therefore, the Supreme Court properly granted the motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.